Syllabus by
MATTHIAS, J.
AUTOMOBILES
(50 C2c) An ordinance of a municipality which prescribes a manner of driving or a rate of speed of automobiles in conflict with the provisions of the statute is invalid, valid.
The provision of an ordinance of a municipality, which makes unlawful a rate of speed exceeding fifteen miles per hour, regardless of whether such speed is great*350er than reasonable and proper, considering the width, traffic use and the general and usual rules of such road or highway, is in conflict with 12603, GC, and therefore invalid.
TRIAL
(590 W3g) A witness who testifies as to • facts cannot be discredited by evidence of the expression of an opinion relative to the merits of the case,
Kinkade, Robinson and Jones, JJ, concur. Allen, J, dissents.